Exhibit 10.4

 

[g313541koi001.jpg]

 

PROMISSORY NOTE

 

--------------------------------------------------------------------------------

 

$10,500,000.00

 

Promissory Note Date: November 30, 2011

Date of Advance: December 2, 2011

 

 

 

FOR VALUE RECEIVED, STELLARIS LLC, a limited liability company organized under
the laws of the State of Nevada and having a principal place of business at
26000 Commercentre Drive, Lake Forest, California 92630 and ARB, INC., a
corporation organized under the laws of the State of California and having a
principal place of business at 26000 Commercentre Drive, Lake Forest, California
92630 (“Borrower”) hereby promises to pay to the order of FIFTH THIRD BANK, an
Ohio banking corporation, for itself and as agent for any affiliate of Fifth
Third Bancorp (together with its successors and assigns, the “Lender”) the
principal amount of Ten Million Five Hundred Thousand and 00/100
($10,500,000.00), with interest at the Interest Rate (as defined below) and all
other Obligations on or before December 15, 2016 (“Maturity Date”) pursuant to
the Loan Agreement (as defined below).

 

Lender and Borrower have entered into that certain Master Loan and Security
Agreement dated as of August 31, 2009 (the “Loan Agreement”), pursuant to which
Lender has agreed to make the Loan to Borrower.  The Obligations of Borrower are
secured by the Collateral as provided in the Loan Agreement and this Note shall
be subject to the terms and conditions of the Loan Agreement.  Capitalized terms
used herein and not otherwise defined shall have the meaning attributed thereto
in the Loan Agreement.  This Note relates to the Equipment described on Schedule
A hereto.

 

Borrower agrees that Lender may insert the date(s) of “Advance” (above) after
Borrower executes this Promissory Note as the date(s) on which the proceeds of
this Note are disbursed by Lender.

 

As used herein, “Interest Rate” shall mean the percentage per annum equal to two
and 63/100 percent (2.63%); provided, however, that (A) such Interest Rate is
based on an interest rate swap rate for a term most closely corresponding to the
maturity of this Note as quoted in the Bloomberg SWAP Rate report) as of the
date of this Note and (B) such Interest Rate may be adjusted by Lender based
upon a corresponding increase in the interest rate swap rate quoted in such
Release as in effect on the date of the Advance.  Lender will provide Borrower
with written notice of any such adjustment. Interest shall be computed on the
basis of a year of 360 days consisting of twelve 30-day months, and shall accrue
on the outstanding principal amount hereunder from and including the date each
Advance is made to but excluding the date the entire principal amount hereunder
is paid in full.

 

Lender may charge, and Borrower agrees to pay on the Advance date, a note
processing fee in the amount of $500.00.  Lender may deduct the amount of the
note processing fee from the proceeds of this Note or debit any deposit account
of Borrower with Lender to collect the note processing fee.

 

Except as otherwise provided in the Loan Agreement, principal and interest due
hereunder shall be payable as follows:

 

Principal and interest shall be payable in 60 equal monthly installments, each
on the 15th day of each calendar month, of $187,154.20 commencing on the 15th
day of January, 2012, with the entire unpaid principal amount hereof, together
with all accrued and unpaid interest, charges, fees or other Advances, if any,
due on the Maturity Date.  Interest that accrues from the date of each Advance
through but not including the above payment commencement date shall be payable
in arrears on the first day of the calendar month following the date of Advance.

 

--------------------------------------------------------------------------------


 

Borrower may prepay this Note only (1) pursuant to Section 8 of the Loan and
Security Agreement following the occurrence of an Event of Loss; or (2) from and
after the first (1st) anniversary of the date the Loan is made hereunder,
Borrower may prepay, in whole but not in part, the principal outstanding
hereunder by paying to Lender such outstanding principal, together with all
accrued and unpaid interest thereon at the Interest Rate and other Obligations,
plus, as liquidated damages for the cost of making funds available to Borrower
hereunder and not as a penalty, a prepayment premium equal to the applicable
corresponding percentage below multiplied by the principal outstanding at the
time of prepayment:

 

Date of Prepayment (from Date of Advance):

 

Premium

 

 

 

 

 

Prior to the 1st anniversary

 

3.00

%

On or after the 1st anniversary, but prior to the 2nd anniversary

 

2.00

%

On or after 2nd anniversary, but prior to the 3rd anniversary

 

1.00

%

On or after 3rd anniversary

 

0.00

%

 

The first anniversary date occurs on the date, which is twelve (12) months from
the date of the Advance.

 

Upon the occurrence of an Event of Default, Lender shall have all the rights and
remedies specified in the Loan Agreement.

 

Borrower waives presentment for payment, demand, notice of demand, notice of
nonpayment or dishonor, protest and notice of protest of this Note, and all
other notices in connection with the delivery, acceptance, performance, default
or enforcement of the payment of this Note.

 

This Note shall be governed by and construed in accordance with the laws of the
State of Ohio.  Any judicial proceeding arising out of or relating to this Note
may be brought in any court of competent jurisdiction in Hamilton County, Ohio
and each of the parties hereto (i) accepts the nonexclusive jurisdiction of such
courts and any related appellate court and agrees to be bound by any judgment
rendered by any such court in connection with any such proceeding and
(ii) waives any objection it may now or hereafter have as to the venue of any
such proceeding brought in such court or that such court is an inconvenient
forum.  EACH OF THE BORROWER AND LENDER HEREBY WAIVES THE RIGHT TO TRIAL BY JURY
IN ANY LAWSUIT OR PROCEEDING ARISING OUT OF OR IN ANY WAY RELATING TO THIS NOTE.

 

All notices delivered hereunder shall be made and delivered in accordance with
the terms of the Loan Agreement.

 

Borrower acknowledges and agrees that time is of the essence with respect to its
performance under this Note.  Any failure of Lender to require strict
performance by Borrower or any waiver by Lender of any provision herein shall
not be construed as a consent or waiver of any provision of this Note.  This
Note shall be binding upon, and inure to the benefit of, the parties hereto,
their permitted successors and assigns; provided, however that Borrower may not
assign or transfer any of its rights, interest or obligations hereunder without
the prior written consent of Lender.

 

Notwithstanding any provision to the contrary in this Note, in no event shall
the interest rate charged on this Note exceed the maximum rate of interest
permitted under applicable state and/or federal usury law.  Any payment of
interest that would be deemed unlawful under applicable law for any reason shall
be deemed received on account of, and will automatically be applied to reduce,
the principal sum outstanding and any other sums (other than interest) due and
payable to Lender under this Note, and the provisions hereof shall be deemed
amended to provide for the highest rate of interest permitted under applicable
law.

 

--------------------------------------------------------------------------------


 

Any provision of this Note which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability shall not
invalidate or render unenforceable such provision in any other jurisdiction. 
Captions are intended for convenience or reference only, and shall not be
construed to define, limit or describe the scope or intent of any provisions
hereof.

 

IN WITNESS WHEREOF, the Borrower has executed this Note as of the 30th day of
November, 2011.

 

 

BORROWER:

 

STELLARIS LLC

 

 

 

 

 

 

 

By:

/s/ Alfons Theeuwes

 

Name:

ALFONS THEEUWES

 

Title:

CFO

 

 

 

 

 

 

 

ARB, INC.

 

 

 

 

 

 

 

By:

/s/ Alfons Theeuwes

 

Name:

ALFONS THEEUWES

 

Title:

CFO

 

--------------------------------------------------------------------------------


 

SCHEDULE A
TO
PROMISSORY NOTE DATED NOVEMBER 30, 2011

 

DESCRIPTION OF EQUIPMENT

 

(SEE ATTACHED)

 

©2008 Fifth Third Bancorp

 

--------------------------------------------------------------------------------


SCHEDULE A TO RELEASE AND TERMINATION OF SECURITY INTEREST by The PrivateBank
and Trust Company

 

YEAR

 

DESCRIPTION

 

SERIAL NUMBER

 

LOCATION 11/7/11

 

 

 

 

 

 

 

 

2004

 

KENWORTH NAT’L 23 TON

 

1NKDLU0XX4R052572

 

CARSON/CA-1436804

 

2004

 

KENWORTH NAT’L 23 TON

 

1NKDLU0X14R052573

 

LONG BEACH/CA-1329115C

 

2004

 

KENWORTH NAT’L 23 TON

 

1NKDLU0X34R052574

 

SANTA CLARA/CA-0329053C

 

2004

 

KENWORTH NAT’L 23 TON

 

1NKDLU0X54R052575

 

RIVERSIDE/CA-1328055R

 

2004

 

KENWORTH NAT’L 23 TON

 

1NKDLU0X74R052576

 

SANTA CLARA/CA-0329053C

 

2004

 

FORD F-650 FUEL/LUBE

 

3FRWF65384V610534

 

LAKE FOREST/CA-210

26000 COMMERCECENTRE DRIVE, 92630

2004

 

FORD F-750 WATER TRUCK

 

3FRXF75T14V670486

 

SPRINGVILLE/CA-1331193

 

2004

 

FORD F-750 WATER TRUCK

 

3FRXF75T34V670487

 

LAKE FOREST/CA-209

26000 COMMERCECENTRE DRIVE, 92630

2007

 

FORD F-750XL WATER TRUCK

 

3FRPF75E67V518175

 

VISTA/CA-1328031R

 

2007

 

FORD F-750XL WATER TRUCK

 

3FRPF75E57V518183

 

LAKE FOREST/CA-209

26000 COMMERCECENTRE DRIVE, 92630

2007

 

FORD F-750XL WATER TRUCK

 

3FRXF75E07V509519

 

LODI/CA-06362926

 

2007

 

FORD F-750XL WATER TRUCK

 

3FRXF75E57V509502

 

LAKE FOREST/CA-209

26000 COMMERCECENTRE DRIVE, 92630

2007

 

FORD F-750XL WATER TRUCK

 

3FRNF75E27V475915

 

EL SEGUNDO/CA-1436781

 

2007

 

FORD F-750XL WATER TRUCK

 

3FRNF75E07V475914

 

CARSON/CA-1436751

 

2004

 

KENWORTH T800 TRACTOR 3AXL

 

1XKDDB0X94R052568

 

KETTLEMAN/CA-102

 

2005

 

PETERBILT 378 TRACTOR 3AXL

 

1XPFDB0X65D839673

 

LAKE FOREST/CA-210

26000 COMMERCECENTRE DRIVE, 92630

2002

 

OTTAWA 30 MULE TRACTOR 3AXL

 

304961

 

LODI/CA-06362926

 

2004

 

KENWORTH T-800 WATER TRUCK

 

1NKDLU0XX4R052569

 

LAKE FOREST/CA-209

26000 COMMERCECENTRE DRIVE, 92630

2004

 

KENWORTH T-800 WATER TRUCK

 

1NKDLU0X64R052570

 

LONG BEACH/CA-1329076C

 

2004

 

KENWORTH T-800 WATER TRUCK

 

1NKDLU0X84R052571

 

SANTA CLARA/CA-0629053C

 

2003

 

KENWORTH T800 6X6 F/B TRUCK

 

1NKDMT0X43R708562

 

LAKE FOREST/CA-210

26000 COMMERCECENTRE DRIVE, 92630

2003

 

KENWORTH T800 6X6 LUBETRUCK

 

1NKDMT0X63R708563

 

TIPTON/CA-1328067R

 

2003

 

KENWORTH T800 6X6 FUELTRUCK

 

1NKDMT0X83R708564

 

LAKE FOREST/CA-209

26000 COMMERCECENTRE DRIVE, 92630

2007

 

KALMAR DCD250 55K FORKLIFT

 

T33104.0544

 

EL SEGUNDO/CA-1436781

 

2007

 

KALMAR DCD250 55K FORKLIFT

 

T34108.0924

 

EL CENTRO/CA-1435701

 

1998

 

CAT D7G TACK TRACTOR

 

65V08359

 

LAKE FOREST/CA-210

26000 COMMERCECENTRE DRIVE, 92630

1989

 

CAT 561D PIPELAYER

 

54X00767

 

GLENHELEN/CA-103

 

1989

 

CAT 561D PIPELAYER

 

54X00770

 

PASADENA/TX-102

2813 SHAVER STREET, 77502

1989

 

CAT 561D PIPELAYER

 

54X00780

 

PITTSBURG/CA-410

1875 LOVERIDGE ROAD-94565

1989

 

CAT 561D PIPELAYER

 

54X00781

 

SAN PEDRO/CA-1330276

 

1982

 

CAT 572G PIPELAYER

 

40U00951

 

LAKE FOREST/CA-209

26000 COMMERCECENTRE DRIVE, 92630

1988

 

CAT 583K PIPELAYER W/WINCH

 

78V01151

 

MONTROSE/PA-102

17860 STATE ROUTE 706-18801

1988

 

CAT 583K PIPELAYER W/WINCH

 

78V01152

 

MONTROSE/PA-102

17860 STATE ROUTE 706-18801

1988

 

CAT 583K PIPELAYER W/WINCH

 

78V01154

 

MONTROSE/PA-102

17860 STATE ROUTE 706-18801

1988

 

CAT 583K PIPELAYER W/WINCH

 

78V01162

 

PASADENA/TX-102

2813 SHAVER STREET, 77502

2008

 

CAT 583T PIPELAYER

 

CMX00325

 

KLAMITH FALLS/OR-102

262 S. 6TH ST-97603

2008

 

CAT 583T PIPELAYER

 

CMX00326

 

KLAMITH FALLS/OR-102

262 S. 6TH ST-97603

2008

 

CAT 583T PIPELAYER

 

CMX00327

 

MONTROSE/PA-102

17860 STATE ROUT 706-18801

2008

 

CAT 583T PIPELAYER

 

CMX00328

 

CORONA/CA-213

 

2008

 

CAT 583T PIPELAYER

 

CMX00412

 

MONTROSE/PA-102

17860 STATE ROUT 706-18801

2000

 

VERMEER T758 TRENCHER

 

1VRN260P8Y1000141

 

CORONA/CA-213

 

2008

 

TRENCOR 1360 TRENCHER

 

287

 

LAKE FOREST/CA-210

26000 COMMERCECENTRE DRIVE, 92630

2007

 

CAT 330DL EXCAVATOR

 

MWP01623

 

RIVERSIDE/CA-1330277

 

2008

 

VERMEER D100X120 NAVIGATOR

 

1VR23304281000414

 

PITTSBURG/CA-410

1875 LOVERIDGE ROAD-94565

2009

 

AMERICAN AUG 60 BORING MACH

 

AB60-1270802

 

KLAMITH FALLS/OR-102

 

2010

 

LANEY 4DT110 BORING MACH

 

050361

 

PITTSBURG/CA-410

1875 LOVERIDGE ROAD-94565

UNK

 

OMEGA D75 PUMP WITH DETROIT

 

D495121479

 

LAKE FOREST/CA-210

26000 COMMERCECENTRE DRIVE, 92630

2000

 

TRIFLO 10000GAL MUD SYSTEM

 

TFI-MF5047

 

LAKE FOREST/CA-210

26000 COMMERCECENTRE DRIVE, 92630

2000

 

KEMTRON 350T MUD SYSTEM

 

5CNPF2029YC000426

 

PITTSBURG/CA-410

1875 LOVERIDGE ROAD-94565

UNK

 

MUD MOTOR 6 3/4” COMMANDER

 

675-609

 

PITTSBURG/CA-410

1875 LOVERIDGE ROAD-94565

2007

 

GRUNDORAM 10” HAMMER

 

RF2700231503

 

PITTSBURG/CA-410

1875 LOVERIDGE ROAD-94565

UNK

 

140HARCRO TRACK RIG #1 H.D.

 

HTROO1

 

LAKE FOREST/CA-210

26000 COMMERCECENTRE DRIVE, 92630

1995

 

160 ARB TRACK RIG 2

 

ATR02

 

PITTSBURG/CA-410

1875 LOVERIDGE ROAD-94565

UNK

 

CRC 6-20” BENDING MACHINE

 

PB20140

 

BAKERSFIELD/CA-310

3600 S. PEGASUS DRIVE - 93006

UNK

 

CRC 6-20” BENDING MACHINE

 

PB20177

 

TUPMAN/CA-02345713C

 

1994

 

CRC 6-20” BENDING MACHINE

 

PB20103

 

EL CENTRO/CA-1436701

 

2002

 

SUP 22-36” BENDING MACHINE

 

P-133

 

ANAHEIM/CA-132806SR

 

2004

 

CRC 16-30”BENDING MACHINE

 

PB16-30194

 

PITTSBURG/CA-410

1875 LOVERIDGE ROAD-94565

1999

 

GROVE RT880 80TON CRANE

 

220980

 

SANTA FE SPRINGS/CA-1330847C

 

2007

 

TEREX RT780 80TON CRANE

 

14660

 

LODI/CA-06362926

 

2007

 

MILLER BIG40 400 WELDER

 

LH023890

 

MAXWELL/CA-06362535C

 

2007

 

MILLER BIG40 400 WELDER

 

LH024624

 

CARSON/CA-217

 

2007

 

MILLER BIG40 400 WELDER

 

LH023518

 

LAKE FOREST/CA-210

26000 COMMERCECENTRE DRIVE, 92630

2007

 

MILLER BIG40 400 WELDER

 

LH023889

 

SPRINGVILLE/CA-1331193

 

2008

 

MILLER BIG40 400 WELDER

 

LH023892

 

EL CENTRO/CA-1435701

 

2008

 

MILLER BIG40 400 WELDER

 

LH024626

 

LODI/CA-06362926

 

2008

 

MILLER BIG40 400 WELDER

 

LH023514

 

TUPMAN/CA-02345713C

 

2008

 

MILLER BIG40 400 WELDER

 

LH023517

 

BAKERSFIELD/CA-310

 

2008

 

MILLER BIG40 400 WELDER

 

LH023895

 

TUPMAN/CA-02345713C

 

2007

 

MILLER NT450 6 PACK WELDER

 

159C,111C,158C,409

 

EL CENTRO/CA-1436701

 

2007

 

MILLER NT450 6 PACK WELDER

 

158C,119C,110C,120

 

EL CENTRO/CA-1436701

 

2007

 

MCELROY 6”-18” FUSION MACH

 

22684

 

EL SEGUNDO/CA-1436781

 

2007

 

MCELROY 6”-12”FUSION MACH

 

A1855502

 

LAKE FOREST/CA-210

26000 COMMERCECENTRE DRIVE, 92630

2005

 

MIDWESTERN HTU500 FILL&TEST

 

05-06-124

 

SANTA CLARA/CA-0629053C

 

2007

 

SOFF-CUT 750 PRLR CON. SAW

 

2264

 

LAKE FOREST/CA-210

26000 COMMERCECENTRE DRIVE, 92630

2007

 

CHEMGROUT CG550-030-GH PUMP

 

088614550030GH

 

LAKE FOREST/CA-210

26000 COMMERCECENTRE DRIVE, 92630

2001

 

ASPHALT ZIPPER 480 28” DR

 

100710

 

LAKE FOREST/CA-210

26000 COMMERCECENTRE DRIVE, 92630

2004

 

ASPHALT ZIPPER AZ4802 48”DR

 

109FS08234U022686

 

LAKE FOREST/CA-210

26000 COMMERCECENTRE DRIVE, 92630

2004

 

ASPHALT ZIPPER AZ4802 48”DR

 

48S00126

 

LAKE FOREST/CA-210

26000 COMMERCECENTRE DRIVE, 92630

2004

 

ASPHALT ZIPPER AZ4802 48”DR

 

48S00127

 

LAKE FOREST/CA-210

26000 COMMERCECENTRE DRIVE, 92630

UNK

 

40-TON WINCH SWAGELINING 16-48”

 

001

 

CORONA/CA-213

 

UNK

 

20 TON GRUNDOMAT WINCH

 

W20206XKB13213

 

LAKE FOREST/CA-210

26000 COMMERCECENTRE DRIVE, 92630

UNK

 

20 TON GRUNDOMAT WINCH

 

W20206VKB13105

 

LAKE FOREST/CA-209

26000 COMMERCECENTRE DRIVE, 92630

2004

 

METSO JAW PLANT

 

3514

 

HOMELAND/CA

 

2003

 

SCREEN PLANT

 

3001

 

HOMELAND/CA

 

2002

 

SCREEN PLANT

 

50823053

 

HOMELAND/CA

 

2009

 

CONE CRUSHER

 

41100598

 

HOMELAND/CA

 

2004

 

SCREEN FEED CONVEYOR

 

CR48-031

 

HOMELAND/CA

 

2001

 

CONE FEED CONVEYOR

 

3660-5287

 

HOMELAND/CA

 

2006

 

SHUTTLE CONVEYOR

 

SC3660-17492

 

HOMELAND/CA

 

2008

 

SHUTTLE CONVEYOR

 

SC3660-17493

 

HOMELAND/CA

 

2008

 

SHUTTLE CONVEYOR

 

SC3660-17495

 

HOMELAND/CA

 

2009

 

SHUTTLE CONVEYOR

 

SC3660-17500

 

HOMELAND/CA

 

2003

 

SUPERIOR RADIAL STACKER

 

5859-04

 

HOMELAND/CA

 

2009

 

SPIRALING RADIAL STACKER

 

100-30T-05-2664

 

HOMELAND/CA

 

2005

 

NESCO DUST CONTROL

 

322421

 

HOMELAND/CA

 

2006

 

MOTOR CONTROL CENTER

 

S95026

 

HOMELAND/CA

 

 

--------------------------------------------------------------------------------